Citation Nr: 1134558	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-39 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as secondary to bilateral hearing loss.  

2.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In March 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

With respect to the claim for service connection for bronchitis, the Board notes that the RO has advised the Veteran that his claim for service connection for bronchitis was previously denied in an unappealed decision in 1975.  While the record does reveal that the RO denied disability compensation for pleurisy at that time the Veteran had not filed a claim seeking VA compensation benefits.  Rather, he had only filed a claim for VA educational benefits.  Given such, and given the fact that the current claim is for a lung disability other than pleurisy, the Board finds that the claim is properly characterized as one for service connection rather than as an attempt to reopen a previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed Cir. 2008) (holding that claims of service connection for sensorineural and conductive hearing loss are separate claims).


FINDINGS OF FACT

1.  Vertigo is related to the Veteran's hypertension and is not attributable to his active military service.  

2.  While the Veteran served as a diver during active military service and was treated for pleurisy and acute bronchitis, the weight of the probative evidence does not show that such resulted in a chronic disability or that a current lung condition manifested by bronchitis was incurred during his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

2.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a November 2008 letter issued prior to the adjudication of the claims, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment records and those records have been obtained.  In addition, he provided testimony during the hearing before the undersigned.  He has not identified other existing relevant evidence that is not associated with the claims file.  While he makes allegations regarding exposure to chemicals during service, the Board is unaware of any development that could be conducted to assist the Veteran in verifying his contentions.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA examination in January 2009.  
The examination report reflects consideration of the Veteran's claims folder, his current complaints, and includes appropriate examination findings and diagnoses and opinions consistent with the evidence of record.  The Board therefore concludes that the examination is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2 (2010).  

Therefore, VA's duties to notify and assist have been met and the Board will address the merits of the claims.

II.  Analysis

The Veteran contends that his duties as a diver in the United States Navy exposed him to harmful chemicals which resulted in his current lung disability.  At his hearing, he alleged that scuba tanks he used were contaminated with white powder.  As to the claim for vertigo, he alleges that he damaged his ears as a result of diving in the Navy and that a current disability is related to a bilateral ear condition.  He reports that he first sought treatment for a lung condition at the VA a "little over a year" after discharge from the Navy, but notes, that they did not find anything wrong with him.  

The Veteran's DD-214 notes his service in the Navy as a Machinist with training as a Diver, Second Class.  Annual chest x-rays in March 1969 and March 1970 were negative for any findings of disease.  His service treatment records note that in October 1971 he was treated for complaints of pain upon breathing deeply.  A physical examination revealed high pleural sounds in both lungs.  The impression was pleurisy.  In September 1972, he was admitted to sick bay with a one week history of productive morning cough, fever, shortness of breath, and failure to improve his symptoms with tetracycline.  A chest x-ray revealed no active disease.  Treatment included tetracycline, Robitussin, and aspirin.  The records document that he "improved rapidly" and was discharged with a diagnosis of acute bronchitis.  A Report of Medical Examination in March 1973 did not include any reports of current lung symptoms or vertigo.  A clinical evaluation was normal.  

Post-service, of record is a VA hospital summary dated in 1975.  At such time, he reported six bouts of unconsciousness since childhood.  They were all associated with bilateral frontal headaches.  A neurosurgical examination was negative.  A chest x-ray was normal.  The Veteran was released and directed to follow up if he had further episodes.  

His next visit to a VA medical facility was not until November 2008.  At such time, he reported that he had not seen a physician since 1975.  Therein, he was assessed with high blood pressure, an upper respiratory infection, and questionable chronic obstructive pulmonary disease and/or asthma. 

During the VA examination in January 2009, the Veteran reported some dizziness that occurred on a weekly basis, lasting just a few minutes.  He reported that vertigo was better with blood pressure control.  Following an examination, no peripheral vestibular disorder was diagnosed.  The pertinent diagnosis was hypertension with secondary vertigo.  As to the lung condition, the Veteran reported increasing shortness of breath.  A pulmonary function study revealed a moderately severe airflow obstruction with significant improvement after bronchodilation.  Following a physical examination, the diagnosis was chronic bronchitis.  The examiner opined that vertigo was due to "orthostatic changes" and based on the Veteran's reports that it diminished with blood pressure control was less likely due to hearing loss from the military service.  The examiner also stated that the Veteran's chest x-ray showed no significant pulmonary findings but the pulmonary function tests showed severe obstructive picture.  The examiner opined that the pleurisy in the service was over 30 years ago and would not result in an obstructive picture on pulmonary function testing.  Therefore, he reasoned, it was less likely than not that the current chronic bronchitis was related to lung problems during active military service.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, as to the claim for service connection for vertigo, the Veteran alleges that such is secondary to hearing loss.  However, he is not service-connected for hearing loss; the claim for such having been denied in the February 2009 RO decision.  Thus, the claim is moot as that theory of entitlement.  38 C.F.R. § 3.310 (2010).  Nevertheless, the Board has reviewed the record to determine whether vertigo is directly related to service.  Unfortunately, the weight of the evidence does not reveal symptoms or diagnoses of vertigo in service or evidence of continuity of symptoms since discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical as a factor in deciding the claim); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).

In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the additional factors noted by the January 2009 VA examiner that likely contributed to the Veteran's vertigo disability; namely non-service-connected hypertension.  Based on the Veteran's own reports that vertigo was better controlled with blood pressure medication, the examiner concluded that the disability was related to hypertension and was due to orthostatic changes.  This persuasive opinion is afforded greater probative weight than the Veteran's lay assertions of a relationship between vertigo and service.  

As regards the claim for bronchitis, the record confirms the Veteran's Navy service as a diver.  The record does not confirm, however, that he was exposed to hazardous chemicals as a result of his in-service duties.  See Bardwell v. Shinseki, 23 Vet. App. 36, 40 (2010) (all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred).  More significantly, the evidence does not show that the Veteran developed a chronic lung disability in service.  Rather, the record shows that the Veteran was treated for isolated events during service but neither resulted in a permanent lung condition.  In addition, the weight of the evidence does not reveal continuity of lung symptoms since service.  The Veteran's testimony regarding any continuity of symptoms is quite vague, and by his own admission, he did not seek medical attention for many years following discharge from service.  Moreover, the only competent medical opinion evidence is against the claim.  The January 2009 VA examiner's persuasive opinion was made following a review of the Veteran's claims file, a history and a physical examination.  

In addressing the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  See 38 C.F.R. § 3.102.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  In view of the facts set forth above, the Board concludes that the criteria for service connection have not been met for either claim and both service connection claims must be denied.


ORDER

Service connection for vertigo is denied.  

Service connection for bronchitis is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


